Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Status of Claims
Claims 1-13, 16, 21-26 are pending.  
Priority
Instant application 17100292, filed 11/20/2020 claims priority as follows:

    PNG
    media_image1.png
    54
    344
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
	In view of Applicant amendment, the 102 rejections of record is withdrawn.
	Additional art was identified.  See rejections below.  The compounds in the rejections read on claims 1-2 and 5-9.  Thus, claims 3-4, 10-13, 16 and 21-26 are withdrawn as not reading on an expanded specie.


Claims Rejection 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Lo et al. (“the Lo article”, J. Am. Chem. Soc. 2007, 129, 5, 1246-1253).
The Lo article teaches for example:

    PNG
    media_image2.png
    94
    154
    media_image2.png
    Greyscale
.  In this case, the Lo article teaches O3ReO-M-R1R2R3 wherein there is a solvent ligand coordinated with the complex.  In this case, M = C and in the broadest sense two of R1-R3 = H, and one of R1-R3 comprises an alkoxy group.  In this case R1, R2 and R3 are not all alkyl since using the broadest reasonable interpretation two are hydrogen and one comprises and alkoxy.

Claim(s) 1-2, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Richardson (Richardson dissertation, “The Use of Rhenium (VII) Oxide as a Catalyst for the Substitution of Hemiacetals”, 2012, University of Nebraska, 1-33).
The 

    PNG
    media_image3.png
    199
    598
    media_image3.png
    Greyscale

In this case, M = C, R1 = H, and R2-R3 join together to form a ring.
Further, Richardson teaches:

    PNG
    media_image4.png
    312
    526
    media_image4.png
    Greyscale
.
In this case 7 and 9 are relevant where M = C, R1-R3 = H or sp2 hybridized carbon (7), or R1-R3 = H, alkyl, and an sp2 hybridized carbon atom (9).

Claim(s) 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Romao et al. (“Romao”, Chem. Rev. 1997, 97, 3197-3246).
The Romao article teaches for example:

    PNG
    media_image5.png
    135
    349
    media_image5.png
    Greyscale
.
In this case, M = Sn, and R1-R3 = butyl.

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622